DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6 and 13-17 of U.S. Patent No. 10,998,641. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant invention are merely broader and encompassed by the claims of the ‘641 patent. 
Instant Invention
USP 10,998,641
     1. A method of transmitting data on an antenna of a portable electronic device including a controller coupled to a housing and electrically coupled to an antenna, an electric motor, and an orientation sensor, the method comprising: 
     receiving an indication of orientation of the housing from the orientation sensor, the housing having the antenna coupled thereto; 
     determining an orientation of the housing based on the indication of orientation the housing; 
     actuating the electric motor to change an orientation of the antenna based on the orientation of the housing; 
     electrically connecting the antenna to a transmitter; and 
     transmitting data from the transmitter on the antenna.  



     3. The method of claim 1, further comprising: 
     determining that the housing is oriented in a first direction; 
     in response to the determining that the housing is oriented in the first direction, changing the orientation of the antenna such that the antenna is oriented in a first orientation; 
     determining that the housing is oriented in a second direction that is perpendicular to the first direction; and in response to the determining that the housing is oriented in the second direction changing the orientation of the antenna such that the antenna is oriented in a second orientation that is perpendicular to the first orientation.  



8. A portable electronic device, comprising: 
a housing; 
an antenna coupled to the housing; 
a transmitter electrically connected to the antenna; 
an electric motor coupled to the antenna; 
an orientation sensor coupled to the housing; 
a controller coupled to the housing and electrically coupled to the antenna, the electric motor, and the orientation sensor, the controller configured to: 
receive an indication of orientation of the housing from the orientation sensor; 
determine an orientation of the housing based on the indication of orientation the housing; 
actuate the electric motor to change an orientation of the antenna based on the orientation of the housing; and 
transmit data from the transmitter on the antenna.  
14.  The portable electronic device of claim 8, wherein the controller is configured to: in response to determining that the orientation of the housing is an orientation in which a base of the housing is oriented substantially horizontally, actuate the electric motor to change the orientation of the antenna to an orientation extending perpendicular to the base of the housing, and 
in response to determining that the orientation of the housing is an orientation in which the base of the housing is oriented substantially vertically, actuate the electric motor to change the orientation of the antenna to an orientation extending parallel to the base of the housing.  
     13. A method of transmitting data on an antenna of a portable electronic device, the portable electronic device comprising a housing including an interior having a base and a top, a first sidewall extending from a perimeter of the base to the top, and a controller coupled to the housing and electrically coupled to the antenna, the method comprising: 
     receiving an indication of orientation of the housing of the portable electronic device from an orientation sensor, the housing having the antenna coupled thereto; 
     determining an orientation of the housing based on the indication of orientation the housing; 
     actuating an electrical motor to change an orientation of the antenna based on the orientation of the housing; 
     electrically connecting the antenna to a transmitter;  
     transmitting data from the transmitter on the antenna; 
    determining that the housing is oriented in a first direction; 
in response to the determining that the housing is oriented in the first direction, changing the orientation of the antenna such that the antenna is oriented in a first orientation, and  
     determining that the housing is oriented in a second direction that is perpendicular to the first direction; and 
     in response to the determining that the housing is oriented in the second direction, changing the orientation of the antenna such that the antenna is oriented in a second orientation that is perpendicular to the first orientation.

     1. A portable electronic device, comprising: 
     a housing including an interior having a base and a top, and a first sidewall extending from a perimeter of the base to the top; 
     an antenna coupled to the housing; 
     one or more electric motors coupled to the antenna; 
     one or more orientation sensors coupled to the housing; 
     a controller coupled to the housing and electrically coupled to the antenna, the one or more electric motors, and the one or more orientation sensors, the controller configured to receive information from the one or more orientation sensors, 
     
determine an orientation of the housing based on the information from the one or more orientation sensors, and 
     actuate the one or more electric motors to change an orientation of the antenna based on the orientation of the housing; and 
     a transmitter within the housing selectively connectable to the antenna; 
     wherein, if the controller determines that the orientation of the housing is an orientation in which the base of the housing is oriented substantially horizontally, the controller is configured to actuate the one or more electric motors to change the orientation of the antenna to an orientation extending perpendicular to the base of the housing, and 
     wherein, if the controller determines that the orientation of the housing is an orientation in which the base of the housing is oriented substantially vertically, the controller is configured to actuate the one or more electric motors to change the orientation of the antenna to an orientation extending parallel to the base of the housing.

Claims 2, 4, 5, 6, 7, 9, 10, 11, 12 and 13 of the instant invention recite limitations that are encompassed by (or broader than) claims 14, 13, 15, 16, 17, 2, 1, 6, 1, 4 and 1 of the ‘641 patent, respectively. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, preamble reciting two instances of “an antenna” are indefinite, since it’s unclear whether there are one or two antennas. 
Claims 2-7 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Ha” (US 6278405).
Claim 8: Ha discloses a portable electronic device, comprising: 
a housing (abstract: “mobile communication terminal”); 
an antenna 110 (Fig. 2) coupled (inherently) to the housing; 
a transmitter 102 (Fig. 3) electrically connected to the antenna; 
an electric motor 123 coupled to the antenna (see Fig. 3); 
a sensor 104 coupled to the housing; 
a controller 107 (inherently) coupled to the housing and electrically coupled to the antenna, the electric motor, and the orientation sensor (see Fig. 3), the controller configured to: 
receive an indication of orientation of the housing from the orientation sensor (see Figs. 1, 3 and  col. 3, ll. 46-61); 
determine an orientation of the housing based on the indication of orientation the housing (Fig. 1 and col. 3, ll. 31-40); 
actuate the electric motor to change an orientation of the antenna based on the orientation of the housing (col. 3, fourth para.); and 
transmit data from the transmitter on the antenna (col. 3, ll. 14-18).  
Ha fails to expressly teach the sensor being an orientation sensor. 
However, Ha teaches “The controller 107 controls the motor position detector 104 to detect the position of the motor 123 whenever the shaft of the motor 123 rotates by one step, and simultaneously detects the RSSI value of the signal received by the receiver 103 using the RSSI detector 105. The motor positional information and the RSSI value, detected for each step, are stored in the memory 106. The controller 107 reads the positional information corresponding to the highest RSSI value of the RSSI values stored in the memory 106, and controls the driver 121 according to the read positional information to rotate the shaft of the motor 123 to the position corresponding to the position information. Whether to correct the position (or direction) of the flat antenna 110 and the time period between position corrections can be freely determined by the user.” (Col. 3, ll. 46-61)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Ha’s sensor as an orientation sensor, in order to effectively detect position of the motor and facilitate in correcting direction of the antenna (abstract). 

 Claim 9: Ha discloses the portable electronic device of claim 8, wherein the controller is configured to actuate the electric motor to change the orientation of the antenna such that the antenna radiates wireless signals horizontally (toward directivity B’, Fig. 1) out from the housing; 

Claim 10: Ha discloses the portable electronic device of claim 8, wherein the controller is configured to: 
determine that the housing is oriented in a first direction (as shown in Fig. 1); 
in response to the determining that the housing is oriented in the first direction, actuate the electric motor to change the orientation of the antenna such that the antenna is oriented in a first orientation (for directivity C’), and 
determine that the housing is oriented in a second direction that is perpendicular to the first direction; and in response to the determining that the housing is oriented in the second direction, actuate the electric motor to change the orientation of the antenna such that the antenna is oriented in a second orientation that is perpendicular to the first orientation (although a second direction is not shown in Fig. 1, a skilled artisan would appreciate that such a direction, e.g., perpendicular to the depicted “ground”, is deemed obvious for efficient communication; as a result, the electric motor would change the antenna to a second orientation, commensurate with a clear antenna 110 directivity to match directivity of satellite 10. Such a directivity, although not shown, could be D’.).  

Claim 14: Ha discloses the portable electronic device of claim 8, wherein the controller is configured to: 
in response to determining that the orientation of the housing is an orientation in which a base of the housing is oriented substantially horizontally (with respect to ground as shown in Fig. 1), actuate the electric motor to change the orientation of the antenna to an orientation B extending perpendicular to the base of the housing, and 
in response to determining that the orientation of the housing is an orientation in which the base of the housing is oriented substantially vertically, actuate the electric motor to change the orientation of the antenna to an orientation extending parallel to the base of the housing (although a vertical orientation of housing is not shown in Fig. 1, a skilled artisan would appreciate that such a direction, e.g., perpendicular to the depicted “ground”, is obvious; as a result, the electric motor would change the antenna to a parallel orientation, such as position A, to be commensurate with a clear antenna 110 directivity to match directivity of satellite 10.).  

Claim 11: Ha discloses the portable electronic device of claim 8, wherein the controller is configured to actuate the electric motor to cause the antenna to rotate such that an orientation of the antenna changes by ninety degrees (col. 3, fourth para.; a skilled artisan would recognize that rotating the antenna by 90 degrees is seemed obvious for clear directivity to satellite 10 in Fig. 1).  

Claim 12: Ha discloses the portable electronic device of claim 8, wherein the controller is configured to: receive an indication of orientation of the antenna; and determine an orientation of the antenna based on the indication of orientation the antenna, wherein the controller is configured to actuate the electric motor based on the orientation of the housing and the orientation of the antenna (col. 3, ll. 31-61).  

Method claims 1, 2, 3, 4, 5 and 7 recite limitations that are same in scope to those recited in claims 8, 9, 10, 11, 12 and 14, respectively. Hence, these method claims are rejected for the same reasons given above. 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winegard (US 4293861)
Rossi (US 5644320)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845